Case 3:20-cv-00038-NKM-JCH Document 55 Filed 12/01/20 Page 1of11 Pageid#: 513

Case: 3:20cv38

Warren Balogh
PO Box 6037
Pittsburgh, PA 15211

 

CLERK'S OFFICE
AT CHARLOTTES

 
Case 3:20-cv-00038-NKM-JCH Document 55 Filed 12/01/20 Page 2of11 Pageid#: 514

MIME-Version:1.0 From:ecfnoticing @ vawd.uscourts.gov To:vawd_ecf_nef@vawd.uscourts.gov Bec:
Message-Id:<3573834 @ vawd.uscourts.gov>Subject: Activity in Case 3:20-cv-00038-NKM-JCH Conte et
al v, Commonwealth of Virginia et al Pretrial Order Content-Type: text/html

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND
to this e-mail because the mail box is unattended,

***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy
permits attorneys of record and parties in a case (including pro se litigants) to receive one free
electronic copy of all documents filed electronically, if receipt is required by law or directed by the
filer. PACER access fees apply to all other users. To avoid later charges, download a copy of each
document during this first viewing. However, if the referenced document is a transcript, the free
copy and 30 page limit do not apply.

US. District Court
Western District of Virginia

Notice of Electronic Filing
The following transaction was entered on 7/13/2020 at 2:41 PM EDT and filed on 7/13/2020

Case Name: Conte et al v. Commonwealth of Virginia et al
Case Number: 3:20-cv-00038-NKM-JCH
Filer:

Document Number: 51

Docket Text:
PRETRIAL ORDER. CASE REFERRED to Magistrate Judge Joel C. Hoppe.. Signed by Senior
Judge Norman K, Moon on 7/13/20. (Order mailed to Pro Se Parties via US Mail)(jcj)

3:20-cv-00038-NKM-JCH Notice has been electronically mailed to:

Richard Hustis Milnor rmilnor@zmc-law.com

David Patrick Corrigan deorrigan@hcecw.com, astephens@hccw.com, mbryant@hcew.com
Rosalie Pemberton Fessier _rfessier@timberlakesmith.com, chery! @timberlakesmith.com
Melissa Yvonne York myork@hecw.com, akranz@hccw.com, creeves@hccw.com,
mbryant@hecw.com

Erin Rose McNeill emcneill @oag.state.va.us, ddavis @oag.state, va.us

Robert Bernard McEntee, III. rmcenteeiii@oag.state.va.us

Madeline Markelz Gibson MGibson@oag:state.va.us

Brittany Elizabeth Shipley BShipley@timberlakesmith.com, chery! @timberlakesmith.com
3:20-cy-00038-NKM-JCH Notice has been delivered by other means to:

Gregory Conte

PO Box 3874

Gaithersburg, MD 20885

Warren Balogh

PO Box 6037
Case 3:20-cv-00038-NKM-JCH Document 55 Filed 12/01/20 Page 30f11 Pageid#: 515

Pittsburgh, PA 15211

The following document(s) are associated with this transaction:

Document description:Main Document

Original filename:n/a

Electronic document Stamp:

[STAMP dceecfStamp_ID=1052918722 [Date=7/13/2020] [FileNumber=3573833-0
] [2cSd5dfe62db8eb6fe879ae195c4182bc73bf8d0c 1 bbf67740de67eef212b786bd8
70a8a426b6aa9925d8e2b7db6290b1452ff5ec 1 56d70be336e3590487b73al]
Case 3:20-cv-00038-NKM-JCH Document 55. Filed 12/01/20 Page 40f11 Pageid#: 516

PLP Wl rfibey dd PLSVIELL, VL

FILED

07/13/2020

JULIA C, DUDLEY, CLERK

IN THE UNITED STATES DISTRICT COURT BY: /s/ J. JONES

FOR THE WESTERN DISTRICT OF VIRGINIA

DEPUTY CLERK

‘CHARLOTTESVILLE DIVISION

Gregory Conte et al )
)
Vv. ) Civil Action No, 3:20-cv-00038
| )
Commonwealth of Virginia et al ) PRETRIAL ORDER

 

The court proposes the following as a pretrial scheduling order pursuant to Federal Rule

of Civil Procedure 16(b). If no party requests changes within 10 days, it will constitute the

scheduling order in this case. The court may amend the order on its own motion, or the parties

may amend the order’s disclosure and discovery provisions by submitting an agreed written plan

that satisfies the requirements of Rule 26(f).

Summary

TRIAL DATE: Contact Heidi Wheeler, scheduling clerk, at (434) 296-9284,
within 14 days of this order for the purpose of setting a trial

date.

PLACE: UNITED STATES DISTRICT COURT

255 West Main Street
Charlottesville, VA 22902°

FED.R.CIV.P.26(f) CONFERENCE:

INITIAL DISCLOSURES UNDER FED.R.CIV.P.26(a):
PLAINTIFF(S) INITIAL EXPERT DISCLOSURE:
DEFENDANT(S) INITIAL EXPERT DISCLOSURE:
DEADLINE TO COMPLETE DISCOVERY:

DEADLINE TO FILE DISPOSITIVE MOTIONS:

DEADLINE FOR HEARING DISPOSITIVE MOTIONS:

14 days from this order
30 days from this order
75 days from this order
90 days from this order
90 days before trial date
75 days before trial date

45 days before trial date
Case 3:20-cv-00038-NKM-JCH Document 55 Filed 12/01/20 Page 5of11 Pageid#: 517

Trial and Settlement

1, This case is set for a bench trial.

2. Proposed findings of fact and conclusions of law must be filed with the clerk of the
court at least 7 days prior to trial, with copies. provided to opposing counsel.

3. Motions in limine must be filed with the clerk of court at least 14 days prior to trial,
with copies provided to opposing counsel, Opposition briefs to any motion in limine must be filed
with the clerk of the court at least 7 days prior to trial.

4, If the case settles before trial and the court does not receive a proposed final order
within 30 days after the court received oral or written notification of the settlement, the court will

dismiss the case with prejudice,
Motions

5. All dispositive motions must be filed no later than 75 days before trial and must be
heard or submitted for decision no later than 45 days before trial. If the parties agree that a
dispositive motion is appropriate for decision without oral argument they must file a stipulation no
later than 45 days before trial stating that the motion is ripe for decision,

6, A supporting brief must accompany all pretrial motions, unless the motion contains
the legal argument necessary to support it or is certified to be unopposed. If a motion that is not
unopposed has been filed before this order without legal argument to support it, the movant must
file a supporting brief within 14 days of the date of this order or the motion will be dismissed.

7. If any motion, properly filed and briefed, is to be opposed, a brief in opposition
must be filed within 14 days of the date of service of the movant’s brief (or within 14 days of this
order if a motion and supporting brief were served before this order). Except for good cause

shown, if a brief opposing a motion is not timely filed, the court will consider the motion to be

2
Case 3:20-cv-00038-NKM-JCH Document 55 Filed 12/01/20 Page 6of11 Pageid#: 518

unopposed. If a moving party desires to submit a reply brief, it must be filed within 7 days of the
date of service of the brief opposing the motion, A surreply brief may not be filed without prior
leave of the court.

8. Exclusive of any accompanying exhibits, a brief may not exceed 25 pages in length
using standard margins, double-spaced lines, and a font no smaller than 12-point Times, unless the
filing party first obtains leave of the court after showing good cause why a longer brief is necessary.

9. When a dispositive motion, together with its supporting brief and exhibits (or any
other brief combined with exhibits), consists of 50 or more pages, the filing party must send a
paper courtesy copy of the documents to the chambers of the presiding District Judge at 1101 Court
Street, Room 390, Lynchburg, VA 24504,

10. No motion, brief, or exhibit may be filed under seal, except as allowed by the
mandatory provisions of W.D. Va. Gen. R. 9. The requirements of Rule 9 may not be modified
by a stipulated protective order or other agreement of the parties. See W.D, Va. Gen. R. 9(g).

11. =‘ If any party desires a hearing on any dispositive or nondispositive motion, then no
later than 14 days after the filing of the last brief on the motion, that party must contact Heidi
Wheeler, scheduling clerk, to set a hearing date. If no hearing on the motion is necessary, the
moving party must file a notice that the motion is ripe for decision, no later than 14 days after the
filing of the last brief on the motion, In any event, if within 45 days of the filing of any dispositive
or nondispositive pretrial motion, no party has scheduled the motion for hearing or advised the
court that the motion is ripe for decision, the court may deny the motion with or without prejudice.

12. Nondispositive motions, including motions for enlargement of time, whether or not
opposed, may be acted upon at any time by the court, without awaiting a response, and any party

adversely affected by. such action may request reconsideration, vacation or modification.
Case 3:20-cv-00038-NKM-JCH Document 55 Filed 12/01/20 Page 7of11 Pageid#: 519

13. All nondispositive pretrial motions and issues, including any requested changes in
this order, are hereby referred to United States Magistrate Judge Joel C, Hoppe pursuant to 28

U.S.C. § 636(b)(1)(A).

Discovery

14, Unless the parties stipulate otherwise, within 14 days of the date of this Order, the
parties must confer and develop a discovery plan as required by Rule 26(f).

15. Unless the parties stipulate otherwise, initial disclosures as required by Rule
26(a)(1) must be made within 30 days of the date of this Order.

16. All discovery must be completed at least 90 days prior to trial. This schedule
requires that written discovery be served in sufficient time to allow the responding party time to
respond before the cutoff date for discovery.

17, Except for disclosures under Rule 26(a)(3) of trial witnesses and exhibits, which
the parties must file, the parties are not to file discovery and disclosure material unless and until

actually used in the proceeding.

Expert Witnesses

18. Expert witnesses who are retained or specially employed to provide expert
testimony in the case or whose duties as an employee of the party regularly involve giving expert
testimony must prepare a written report that conforms to the requirements of Rule 26(a)(2)(B).
Unless the parties otherwise agree or the court otherwise directs, the plaintiff must submit the
written report of each expert not later than 75 days from the date of this order, and the defendant
must submit the written report of each expert no later than 90 days from the date of this order,

Supplemental and additional reports may be thereafter submitted, if submitted “in sufficient time”
Case 3:20-cv-00038-NKM-JCH Document 55 Filed 12/01/20 Page 8of11 Pageid#: 520

that discovery, if desired, can be completed reasonably by the discovery cutoff date without undue
duplication and expense.

19, With respect to expert witnesses who are not retained or specially employed to
provide expert testimony or whose duties as an employee of the party do not regularly involve
giving expert testimony, such as a treating physician or clinician, the plaintiff must disclose the
identity of any such witness and provide a summary of all opinions the witness will render and the
basis therefore not later than 75 days from the date of this order, and the defendant must disclose
the identity of any such witness and provide a summary of all opinions the witness will render.and
the basis therefore not later than 90 days from the date of this order. Supplemental and additional
disclosures may be thereafter submitted, if submitted “‘in sufficient time” that discovery, if desired,
can be completed reasonably by the discovery cutoff date without undue duplication and expense.

20, Any motion to exclude the testimony of an expert based on the sufficiency or
reliability of the expert’s testimony must be filed no later than the deadline for filing motions for

summary judgment.

Witness Lists and Anticipated Testimony Summaries
21, The parties shall exchange lists of the witnesses they expect to call at trial no later
than 21 days prior to trial. For each witness, the list shall include the witness’s name and address
and a summary of the witness’s anticipated testimony.

Mediation

22, At the request of any party, the court will refer the case to the magistrate judge to

conduct mediation.
po Case 3:20-cv-00038-NKM-JCH Document 55 Filed 12/01/20 Page 9of11 Pageid#: 521

Joinder of Other Parties

23, | The court shall consider motions to join other parties in accordance with Rules 19,
20, and 21 of the Federal Rules of Civil Procedure. Except for good cause shown, any such motion

must be filed no later than 45 days from the date of this order.

Amendment of Pleadings
24, The court shall consider a party’s motion to amend pleadings in accordance with
Rule 15 of the Federal Rules of Civil Procedure, Except for good cause shown, any such motion
must be filed no later than 45 days from the date of this order.
Integrated Pretrial Order
25. No later than 7 days before trial the parties shall jointly file a proposed pretrial order
briefly summarizing the following:
* any contested issues of law that require a ruling before trial;
* the essential elements that a party must prove to establish any meritorious
claims remaining for adjudication, and the damages or other relief sought;
¢ the essential elements that a party must prove to establish any meritorious
defenses;
* the material facts and theories of liability or defense;
* the issues of fact contested by each party;
* any contested issues of law that do not require a ruling before trial;
* any stipulations; and

* any special voir dire questions.
Case 3:20-cv-00038-NKM-JCH Document 55 Filed 12/01/20 Page 10o0f11 Pageid#: 522

For those items, if any, on which the parties are unable to agree, each party shall briefly
summarize its position in a separately filed addendum to the joint proposed pretrial order.
It is so ORDERED.

ENTERED this _13th day of July, 2020.

  
     

OG

ANWR MOON
Sip IR UNTPEL a “APES DISTRICT JUDGE.

o
a>
¢

¢
c
c

-y
23
2804

i

263:
2

boe Son 7

4
a
-
™
is]
=
ao

 

(OFFICIAL BUSINESS

 
  

 

nee ee a ee

Case 3:20-cv-00038-NKM-JCH Document 55 Filed 12/01/20 .Page 11 of 11 Pageid#: 523

 

“7
————S Se
é tN ta
‘ I t ’
i“ an
+
lm oe
ra o a=
a . + og ES i=
| ed “i a=
bony “i N=
uw i a
| n=
| N=
| me
2S
mS
mm
o-=
NZ
a
NTE
om
17>
a=
nm
Nv
o—
os
NS
no
Naa u
“OS fa
.
a
wee nhe ee eet -_——

 

 
